374 F.2d 340
Harry R. GRAHAM and Thelma Graham, Appellants,v.W. Randolph HODGES, H. V. Gibson and Edward G. Little, Appellees.
No. 23486.
United States Court of Appeals Fifth Circuit.
March 22, 1967, Rehearing Denied May 8, 1967.

William B. Seidel, Fort Lauderdale, Fla., Henry R. Carr, Miami, Fla., for appellants.
Earl Faircloth, Atty. Gen., Sam Spector, Robert A. Chastain, Asst. Attys.  Gen., Tallahassee, Fla., for appellees.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM:


1
The issues in this appeal are identical to those presented in the companion case of Felton v. Hodges, 5 Cir., 374 F.2d 337, decided this day, and the decision here is controlled by the views expressed therein.


2
The judgment is affirmed.